Name: Regulation (EEC) No 543/69 of the Council of 25 March 1969 on the harmonisation of certain social legislation relating to road transport
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 170 Official Journal of the European Communities 29.3.69 Official Journal of the European Communities No L 77/49 REGULATION (EEC) No 543 /69 OF THE COUNCIL of 25 March 1969 on the harmonisation of certain social legislation relating to road transport THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof ; Having regard to the Council Decision of 13 May 1965 1 on the harmonisation of certain provisions affecting competition in transport by rail , road and inland waterway, and in particular Section III thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament2 ; Having regard to the Opinion of the Economic and Social Committee3 ; Whereas, in the case of road transport, it is a matter of some urgency to bring into operation the social legislation referred to in the above-mentioned Decision ; whereas it is also desirable to take account as far as possible of the needs deriving from the prescribed approximation of such provisions as between the three modes of transport ; "Whereas for this purpose priority should be given to necessary measures which deal with manning, driving time and rest periods ; Whereas the provisions of the Regulation dealing with working conditions cannot be allowed to prejudice the right of the two sides of industry to lay down, by collective bargaining or otherwise, provisions more favourable to workers ; whereas, in order not only to promote social progress but also to improve road safety, each Member State must retain the right to adopt certain appropriate measures ; whereas, accordingly, the Commission must keep the development of the situation in Member States under review and submit reports thereon to the Council at regular intervals so that any adaptation of the Regulation to the developments thus noted may be effected ; Whereas provision must be made for this Regulation to be applied uniformly to all carriage in vehicles circulating within the territory of Member States , whether such vehicles are registered in a Member State or in a third country ; Whereas certain transport operations may be exempted from the application of this Regulation ; Whereas it is desirable to lay down provisions concerning the minimum ages for drivers engaged in the carriage of goods or of passengers bearing in mind here certain vocational training requirements  and concerning also the minimum age for drivers' mates and conductors ; Whereas for journeys exceeding a certain distance and for certain vehicles, it is necessary to lay down manning requirements ; whereas ' it is desirable that undertakings should be left free to choose between arranging for the presence of two drivers on board the vehicle and arranging for relief drivers ; Whereas , with regard to driving periods, it is desirable to set limits on continuous driving time and on daily driving time, but without prejudice to any national rules whereby drivers are prohibited from driving for longer than they can with complete safety ; Whereas, with regard to driving periods, it is nevertheless desirable to provide that the requirements laid down in the Regulation be brought into operation only by stages ; whereas for this purpose there must be transitional provisions, laying down the rules to be applied during an initial two-year stage ; whereas it is nevertheless desirable, for reasons of road safety and other reasons, to provide that, from the entry into force of this Regulation, more restrictive provisions should be applied to certain long and heavy vehicles ; 1 OJ No . 88, 24.5.1965, p. 1500/65. OJ No. 63 , 3.4.1967, p. 993/67. 3 OJ No 92, 17.5.1967, p. 1802/67. Official Journal of the European Communities 171 Whereas, with regard to rest periods, it is desirable to lay down the minimum duration of and other conditions governing the daily and weekly rest periods of crew members ; Whereas it is desirable, in order to make it possible to chcck that the provisions of this Regulation are being observed, that each member of the crew be required to have an individual control book; whereas, however, in the case of crews of vehicles used for regular services, a copy of the timetable and an extract from the undertaking's duty roster may replace the individual control book; Whereas it is desirable to provide for the replacement, wherever possible, of the individual control book by mechanical recording equipment ; whereas, for this purpose, it is desirable that the technical characteristics and the methods of using such equipment should be settled at Community level within a set time limit; "Whereas, in order that this Regulation may be applied and that compliance therewith may be checked, it is appropriate for Member States to give each other assistance ; Whereas it is desirable, in order to enable under ­ takings to adjust their operations so as to conform to the provisions of this Regulation, that during an initial phase such provisions should apply only to international transport between Member States and that their application should be extended in a second phase to all the transport operations referred to in this Regulation ; designed to pull, push or move trailers , semi-trailers, implements or machines ; ( c ) ' trailer': any vehicle designed to be coupled to a motor vehicle or a tractor ; (d) ' semi-trailer': a trailer without a front axle coupled in such a way that a substantial part of its weight and of the weight of its load is borne by the tractor or motor vehicle ; 3 . 'crew member' means the driver, driver's mate, and conductor, defined as follows : ( a ) 'driver': any person who drives the vehicle even for a short period , or who is carried in the vehicle in order to be available for driving if necessary ; (b ) ' driver's mate ': any person accompanying the driver of a vehicle in order to assist him in certain manoeuvres and habitually taking an effective part in the transport operations , but not being a driver within the meaning of ( a ); ( c ) 'conductor ': any person who accompanies the driver of a vehicle used for the carriage of passengers and has the particular duty of issuing and checking tickets ; 4 . 'week' means any period of seven consecutive days ;. 5 . 'daily rest period' means any uninterrupted period of at least eight hours during which the crew members may freely dispose of their time and are entirely free to move about as they please ; 6. ( a ) 'regular goods services ' means transport services operated at specified intervals along specified routes , goods being loaded and unloaded at predetermined stopping points ; ( b ) ' regular passenger services ' means the services defined in Article 1 of Regulation No 117/66/EEC1 ; 7 . 'permissible maximum weight' means the maximum authorised operating weight of the vehicle fully laden . HAS ADOPTED THIS REGULATION: SECTION I Definitions Article 1 In this Regulation : SECTION II Scope Article 2 1 . 'carriage by road means any journey by road of a vehicle, whether laden or not, used for the carriage of passengers or goods ; 2 . 'vehicles' means motor vehicles , tractors , trailers and semi-trailers , defined as follows : (a ) 'motor vehicle ': any mechanically self-pro ­ pelled vehicle circulating on the road, other than a vehicle running on rails , and normally used for earning passengers or goods ; (b ) 'tractor': any mechanically self-propelled vehicle circulating on the road, other than a vehicle running on rails, and specially This Regulation shall apply to carriage by road in respect of any journey or part of a journey made within the Community by vehicles registered in a Member State or in a third country. 1 OJ No 147, 9.8.1966, p. 2699/66. 172 Official Journal of the European Communities Article 3 The Community shall enter into any negotiations with third countries which may prove necessary for the purpose of implementing this Regulation . Article 4 This Regulation shall not apply to carriage by : 1 . vehicles which in construction and equipment are suitable for carrying not more than nine persons including the driver and are intended for that purpose ; 2 . vehicles used for the carriage of goods , the permissible maximum weight of which, including any trailer or semi-trailer, does not exceed 3-5 metric tons ; 3 . vehicles used for the carriage of passengers on regular services where the route covered by the service in question does not exceed 50 km ; 4 . service vehicles used by the police, gendarmerie, armed forces , fire brigades , civil defence, drainage or flood-prevention authorities , water, gas or electricity services, highway authorities, telegraph or telephone services , by the postal authorities for the carriage of mail , or by radio or television services ; 5 . vehicles used for the carriage of sick or injured persons and for carrying rescue material, and specialised breakdown vehicles ; 6 . tractors with a maximum authorised speed not exceeding 30 kilometres per hour . carriage of goods by road . The Council shall , on a proposal from - the Commission, lay down the minimum level of such training by 1 April 1970 at the latest . Where, in accordance with Article 6, there are two drivers, one of the drivers shall have reached the age of twenty-one years . 2 . Any driver engaged in the carriage of passengers shall have reached the age of twenty-one years , and meet one of the following conditions : ( a ) he must have worked for at least one year in the carriage of goods as a driver of vehicles with a permissible maximum weight exceeding 3-5 metric tons ; ( b ) he must have worked for at least one year as a driver of vehicles used to provide the passenger services referred to in Article 4 (3 ); ( c ) he must hold a certificate of professional competence recognised by one of the Member States confirming that he has completed a training course for drivers of vehicles intended for the carriage of passengers by road. The Council shall , on a proposal from the Commission, lay down the minimum level of such training by 1 April 1970 at the latest . 3 . The minimum age for drivers' mates and conductors shall be eighteen years . 4 . Where any driver engaged in the carriage of passengers has reached the age of twenty-one years he shall be exempt from the conditions laid down in paragraph 2 ( a), (b ) and (c):  until 30 September 1970 , if he has carried on that occupation for less than one year at the time when this Regulation enters into force ;  for an indefinite period if he has carried on that occupation for at least one year prior to 1 Oc ­ tober 1970 . 5 . Each Member State may, as regards those persons residing within its territory who on 1 October 1970 already hold the requisite driving licence , suspend application of the rules laid down in paragraphs 1 and 2 in respect of carriage within its own territory . 6 . Each Member State may, as regards those persons residing within its territory who on 1 October 1970 are already employed as driver's mate or conductor, suspend application of the provisions of paragraph 3 in respect of carriage within its own territory . SECTION III Crew Article 5 1 . The minimum ages for drivers engaged in the carriage of goods shall be as follows : (a) for vehicles, including, where appropriate , trailers or semi-trailers , having a permissible maximum weight of not more than 7-5 metric tons , eighteen years ; (b ) for other vehicles :  twenty-one years , or  eighteen years , provided the person concerned holds a certificate of professional competence recognised by one of the Member States confirming that he has completed a training course for drivers of vehicles intended for the Official Journal of the European Communities 173 Article 6 Where a driver is engaged in carriage by : (a) a motor vehicle or tractor with more than one trailer or semitrailer ; ( b ) a motor vehicle or tractor with one trailer or semi-trailer where this combination used for the carriage of passengers and the permissible maximum weight of the trailer or semi-trailer exceeds 5 metric tons ; (c) a motor vehicle or tractor with one trailer or semi-trailer where this combination is used for the carriage cf goods and the permissible maximum weight of such combination exceeds 20 metric tons ; and the distance to be covered between two consecutive daily rest periods exceeds 450 km, that driver shall from the beginning of the journey be accompanied by another driver or shall, on reaching the 450th km, be relieved by another driver. This break may be replaced by two breaks of not less than thirty minutes each, spaced out over the daily driving period in such a way that the first subparagraph of Article 7 ( 1 ) is complied with. 2 . For drivers of vehicles other than the vehicles referred to in Article 6, driving shall be interrupted for a period of not less than thirty consecutive minutes at the end of the period referred to in the first subparagraph of Article 7 ( 1 ). This break may be replaced by two breaks of not less than twenty minutes each or by three breaks of not less than fifteen minutes each, which may all be spaced out over the driving period referred to in the first subparagraph of Article 7 ( 1 ) or may in part fall within that period and in part immediately follow it . 3 . During the breaks referred to in paragraphs 1 and 2 of this Article, the driver shall not perform any activity covered by Article 14 (2 ) ( c ) or ( d ). 4 . If the vehicle is manned by two drivers , the requirements of paragraphs 1 and 2 of this Article shall be deemed to be met if the driver who is having his break does not perform any activity covered by Article 14 (3 ) ( b).SECTION IV Driving periods Article 7 Article 9 By way of derogation from the provisions of Article 7, the following provisions shall apply until 30 September 1971 to drivers of vehicles other than those referred to in Article 6 : ( a ) the continuous driving period shall not exceed four and a half hours ; ( b ) the daily driving period shall not exceed nine hours ; ( c) by way of derogation from the provisions of ( b ) the daily driving period may, not more than twice in any one week, be extended to ten hours ; ( d ) the driving period may in no case exceed fifty hours in any one week. 1 . No period of continuous driving shall exceed four hours . Any driving period interrupted by breaks which do not at least satisfy the conditions laid down in paragraphs ( 1 ) and (2) of Article 8 shall be deemed to be continuous . 2 . The total period of driving time between two consecutive daily rest periods (hereinafter called the 'daily driving period') shall not exceed 8 hours . 3 . In the case of drivers of vehicles other than the vehicles referred to in Article 6 the daily driving period may3 by way of derogation from paragraph 2, be extended, not more than twice in any one week, to nine hours . 4 . The driving period may in no case exceed forty-eight hours in any one week or ninety-two hours in anv two consecutive weeks . Article 10 The ninety-two-hour limit for any two consecutive weeks laid down in Article 7 (4) shall apply only from 1 October 1971 . SECTION V Rest periodsArticle S Article 111 . For drivers of the vehicles referred to in Article 6, driving shall be interrupted for a period of not less than one hour at the end of the first four-hour period of continuous driving. 1 . Every crew member engaged in the carriage of goods shall have had a daily rest period of not less 174 Official Journal of the European Communities period may be taken on that bunk provided that the vehicle is stationary. 6 . Any reductions in the duration of the daily rest period made by virtue of the exceptions provided for in paragraphs 1 and 2 shall be compensated . Article 12 In addition to the daily rest periods referred to in Article 11 , every crew member shall have a weekly rest period of not less than twenty-four consecutive hours , which shall be immediately preceded or followed by a daily rest period . SECTION VI Exceptions Article 13 1 . Each Member State may apply higher minima or lower maxima than those laid down in Article 5 and Article 7 to 12 . Nevertheless, the provisions of this Regulation shall remain applicable to crew members engaged in international transport operations on vehicles registered in another State . 2 . From the date of entry into force of this Regulation, the Commission shall , every other year, submit to the Council a report on the development of the situation in the fields covered by this Regulation . than eleven consecutive hours during the twenty-four-hour period preceding any time when he is performing any activity covered by Article 14 (2) (c) or (d). The daily rest period referred to in the preceding subparagraph may be reduced to nine hours , not more than twice in any one week, when such rest is taken at the place where the crcw is based (where the vehicle is based), or to eight hours , not more than twice in any one week, when such rest is taken elsewhere than at the place where the crew is based (where the vehicle is based ). 2 . Every crew member engaged in the carriage of ­ passengers shall have had, during the twenty-four ­ hour period preceding any time when he is per ­ forming any activity covered by Article 14 (2 ) ( c ) or (d):  a daily rest period of not less than ten consecutive hours, which shall not be reduced during the week, or  a daily rest period of not less than eleven consecutive hours , which may be reduced twice a week to ten consecutive hours and twice a week to nine consecutive hours provided that the transport operation includes a scheduled break of not less than four hours ' uninterrupted duration or two breaks of not less than two hours ' uninterrupted duration and that during such breaks the crew member concerned does not perform any activity covered by Article 14 (2) (c ) or (d) or any other work in a professional capacity . The individual control book provided for in Article 14 shall contain particulars showing which daily rest system is being followed during the week in question by every crew member engaged in the carriage of passengers . 3 . Where the vehicle is manned by two drivers and has no bunk enabling the crew members not performing any activity to lie down comfortably , each crew member shall have had a daily rest period of not less than ten consecutive hours during the twentv-seven-hour period preceding any time when he is performing any activity covered by Article 14 (2) (c) or (d). 4 . Where the vehicle is manned by two drivers and has a bunk enabling crew members not performing any activity to lie down comfortably, each crew member shall have had a daily rest period of not less than eight consecutive hours during the thirty-hour period preceding any time when he is performing any of the activities covered by Article 14 (2 ) ( c ) or (d). 5 . The daily rest period shall be taken outside the vehicle . However, if the vehicle has a bunk the rest SECTION VII Control procedures and penalties Article 14 1 . Crew members of a vehicle not assigned to a regular service shall carry an individual control book, which shall conform to the model in the Annex to this Regulation. 2 . Members of the crew shall from day to day enter in the daily sheets of the individual control book details of the following periods : (a ) under the symbol \A zrf] : daily rest periods ; ( b ) under the symbol : breaks from work of not less than fifteen minutes ; Official Journal of the European Communities 175 (c) under the symbol driving periods ; (d ) under the symbol / : the last daily sheet completed . It shall be produced at the request of any authorised inspecting officer. 8 . All completed individual books shall be kept by the undertaking for at least one year . 9 . Member States shall take all necessary measures conccrning the issue and control of the books . other periods of attendance at work . 3 . Each Member State may prescribe , in respect of individual control books issued in its territory, that the periods covered by paragraph 2 ( d ) should be subdivided so as to show separately : Article IS ( a ) under the symbel 1 /  waiting time, that is to say the period during which crew members must be at their place of work only for the purpose of answering any calls to earn" out or resume any of the duties covered by paragraph 2 (c) or by subparagraph (b ) of this paragraph;  time spent beside the driver while the vehicle is on the move ;  time spent on a bunk while the vehicle is on the move; 1 . All operators of regular services shall draw up a service timetable and a duty roster. 2 . The duty roster shall show, in respect of each crew member, the name, date of birth, place where based and the schedule, which shall have been laid down in advance, for the various periods of time covered by Article 14 (2 ) and (3 ). 3 . The duty roster shall include all the particulars specified in paragraph 2 for a minimum period covering both the current week and the weeks immediately preceding and following that week. 4 . The duty roster shall be signed by the head of the undertaking or by a person authorised to represent him. 5 . Each crew member assigned to a regular service shall carry an extract from the duty roster and a copy of the service timetable . ( b ) under the svmbol : Article 16 all other working periods . 4 . Each Member State may take all necessary measures to exempt crew members of vehicles registered in its own territory and engaged in national transport operations from having to enter in the daily sheets of the individual control book any periods of time covered by paragraph 2 which can be suitably recorded by means of mechanical recording equipment on the vehicle . Information thus recorded shall be shown in the weekly report in the individual control book . 5 . When crew members subject to the provisions of paragraph 4 are engaged in an international transport operation, the periods of time thus recorded covering the seven previous days shall, in so far as they have not been entered in the weekly report in accordance with the second subparagraph of paragraph 4, be shown in the daily sheets of the individual control book . 6 . Crew members shall produce the individual control book whenever required to do so by any authorised inspecting officer . 7 . All undertakings shall keep a register of the individual books, which shall show the name of each crew member to whom a book is issued, an acknowledgement of receipt by the crew member , the number of the book, its date of issue and the date of The Council shall , on a proposal from the Commission and by 31 December 1969 at the latest , determine the technical characteristics of mechanical recording equipment to replace, as far as possible, the individual control book prescribed by Article 14. At the same time, it shall, on a proposal from the Commission , determine the details concerning the approval , use and inspection of such recording equipment. At the same time, the Council shall fix the dates from which vehicles taking separately those brought into service for the first time and all other vehicles shall be fitted with the above ­ mentioned mechanical recording equipment. Article 17 1 . Each year the Commission shall present to the Council a general report on the implementation of this Regulation by Member States . 2 . In order to enable the Commission to draw up the report referred to in paragraph 1 , Member States 176 Official Journal of the European Communities shall communicate annually to the Commission ,the necessary information, using a standard form of report to be drawn up by the Commission after consulting the Member States . Member State, those authorities may notify the authorities of the State where the vehicle is registered of such breach . The competent authorities shall send each other all the information in their possession concerning the penalties imposed for such breaches . Artiele 18 SECTION vm Final provisions Article 19 1 . Member States shall, in due time and after consulting the Commission, adopt such laws, regulations or administrative provisions as may be necessary for the implementation of this Regulation . Such measures shall cover, inter alia, the organisation of, procedure for and means of control and the penalties to be imposed in case of breach . 2 . Member States shall assist each other in applying the provisions of this Regulation and checking compliance therewith. 3 . If it is brought to the notice of the competent authorities of a Member State that a breach of the provisions of this Regulation has been committed by a crew member of a vehicle registered in another 1 . This Regulation shall enter into force on 1 April 1969 . 2 . From 1 October 1969, this Regulation shall apply to international transport operations between Member States . 3 . From 1 October 1970, this Regulation shall apply to all transport operations, covered by Article 2 of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1969 . For the Council The President G. THORN Official Journal of the European Communities 177 ANNEX INDIVIDUAL CONTROL BOOK (Article 14 of the Regulation ) INSTRUCTIONS FOR USE Reminder in the book of the provisions of the Regulation 1 . It is desirable that the individual control book should contain a reminder of the principal provisions to be observed by crew members . Numbering and distribution of books 2 . The control book shall be numbered by perforation or stamping. 3 . Member States shall take adequate measures to ensure that two control books are not used at the same time by one crew member. Format of book 4 . The individual control book shall have the standard A 6 format ( 105 mm X 148 mm) or a larger format. Signature of book 5 . The signature of the crew member shall appear on both the daily record sheet and the weekly report ; the employer's signature shall appear only on the weekly report . Contents of book 6. Subject to the provisions of paragraph (7) the individual control book shall conform to the attached model ; it shall comprise : ( a ) a front cover; (b) instructions for the use of the book ; (c) a daily sheet ; (d ) an example of a completed daily sheet; (e) a weekly report. 7. Each Member State may require, in respect of the books issued in its territory : ( a ) additional identification details on the front cover ; (b) that the chart on the daily sheet be divided into two parts : the first for the period from midnight to twelve noon, the second for the period from twelve noon to midnight ; (c ) that the weekly report be submitted in the same form as the daily sheet ; (d ; additional item headings in the book, provided that the general layout of the book remains unaltered and that the numbering of the headings shown in the model is left unchanged ; (e) such amendment or additional information concerning the periods of time occupied by the duties covered by Article 14 (2 ) (d ) and (3 ) as may be required by existing national rules ; ( f) that the headings Ha, Hb and/or He of the weekly report are to be completed ; (g) that daily sheets other than the sheets for the two preceding weeks be removed . 178 Official Journal of the European Communities MODEL INDIVIDUAL CONTROL BOOK (a) Front cover I. INDIVIDUAL CONTROL BOOK FOR CREW MEMBERS IN ROAD TRANSPORT II . Country : III . Date book first used : 19 IV. Date book last used : . 19... V. Surname , first name, date of birth and address of holder of book : VI . Issued by : ( name , address, telephone number and stamp ( if any) of the undertaking ) Book No (b ) Instructions for the use of the individual control book 1 . This individual control book is issued in accordance with Council Regulation (EEC) No 543-69 of 25 March 1969 on the harmonisation of certain social legislation relating to road transport. To the undertaking 2 . Issue a book to each crew member employed by you in the kinds of carriage to which the individual control book applies, after completing items II , V and VI on the front cover . 3 . Enter in the register kept for that purpose the particulars required by Article 14 (7) of the Regulation . 4 . Give the holder the necessary instructions for correct use of the book. 5 . Check the daily sheets and sign the weekly reports . 6 . Withdraw completed - books, observing the time limit specified in item (9), and hold them at the disposal of authorised inspecting officers for not less than twelve months . To crew members 7. This control book is personal . You must carry it with you when you are at work and produce it at the request of any authorised inspecting officer . 8 . Hand this control book to your employer, who will check it and sign the weekly reports . 9 . When the book is full , keep it for two more weeks and then hand it as soon as possible to your employer. Keep a copy of the weekly reports . Official Journal of the European Communities 179 Front cover 10. Maice sure that your name, date of birth and address are filled in correctly ( Item V). 11 . Enter the date on which you first use the book (Item III). 12 . When the book is full , enter the date when it was last used (Item IV). Daily sheet 13 . Fill in a daily sheet for every day on which you have been employed on transport work. 14 . Enter under item 2 the registration number of every vehicle used during the day. 15 . The symbols used have the following meanings : (4) daily rest period (5 ) breaks (6) f driving periods (7) 0 other periods of attendance at work (7a ) other work carried out apart from driving ( 12) fea total period of uninterrupted rest before going on duty 16. Enter your period of daily rest (symbol 4), your breaks (symbol 5 ) and the time during which you are performing activities represented by the symbols under items 6, 7 and, if applicable, 7a by drawing a horizontal line under the corresponding hours opposite the corresponding symbols. There will thus be a line under each of the twenty-four hours of the day (see example below). 17. Entries must be made at the beginning and at the end of each period to which they relate . 18 . In box 11 (Remarks) enter, where applicable, the name of any second driver. In addition, this box can be used for explaining any breach of the provisions of this Regulation or to correct information shown in the various items (see 23 ). The employer or inspecting officer may also enter their own remarks therein. 19 . In box 12 enter the number of hours of uninterrupted rest (daily rest) immediately before coming on duty. If this period begins on one day and ends on the following day, the figure will be the total achieved by adding together the rest period taken at the end of the previous day and the rest period taken at the beginning of the day to which the sheet relates. 20. Sign the daily sheet. Weekly report 21 . This report should be made out at the end of every period of one week in which one or more daily sheets have been used . For days for which no daily sheet was required, enter the figure O in column G or, as the case may be, Ha, Hb , or He . Add an explanatory note such as 'holidays', 'day off'. 22 . Enter in columns F and G the figures shown in boxes 12 and 13 . General note 23 . No erasures, corrections or additions may be made in the book . Any mistakes, even writing mistakes , must be corrected under 'Comments' ( 11 ). 24 . No sheet may be destroyed . 25 . All entries must be made in ink or ball-point pen . 180 Official Journal of the European Communities (c) Daily sheet (d ) Example of completed daily sheet Official Journal of the European Communities 181 (e) Weekly report A. Name and first name of crew member B. WEEKLY REPORT C. From .. . to .. 1 9 inclusive D. E ­ F. G. Ha Hb He Total period of Days attendance at Total period of of the weekly Daily sheet Daily rest work available Total period of attendance period No period Driving time for work actual work at work I. Total for the weekly period : J. Remarks : K. Date of preceding weekly rest period : ... L. Signature of crew member : .. . M. Signature of employer : Book No